DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “the method of claim 1, wherein the cutting line is formed by completely removing the work protective film in a thickness direction of the display panel to expose the adhesive layer to the outside.”
Claim 1, “...forming a cutting line in the work protective film so as to correspond to a boundary between the display area and the pad area; forming an inspection pattern in which the work protective film is partially removed in a thickness direction of the protective film overlapping the pad area...”.
It is not clear how the inspection pattern can be formed in the work protective film if the protective film unit is completely removed in the cutting line forming step.
Claim 8 depends on claim 7 and is therefore rejected under 35 U.S.C. 112(b) second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9, 11 and 12 of U.S. Patent No. 10,608,209. Although the claims at issue are not identical, they are not patentably distinct from each other.
US Application No. 16/823,934
U.S. Patent No. 10,608,209
1. A method for manufacturing a display device, the method comprising: providing a work panel comprising a work substrate comprising a plurality of display units each comprising a display area and a pad 


2. The method of claim 1, wherein the pad area comprises a plurality of wires and a plurality of alignment marks, and the inspection pattern overlaps at least one of the plurality of alignment marks.
3. The method of claim 2, wherein the inspection pattern overlaps at least one of the plurality of wires.
3. The method of claim 2, wherein the inspection pattern overlaps at least one of the plurality of wires.
4. The method of claim 2, wherein the plurality of alignment marks is formed on 


5. The method of claim 2, further comprising measuring distances from an alignment mark of the plurality of alignment marks to each of a long side and a short side of the display unit.
6. The method of claim 5, wherein measuring distances from the alignment mark to each of the long side and the short side of the display unit and checking whether the inspection pattern exists are performed at the same time.
6. The method of claim 5, wherein measuring distances from the alignment mark to each of the long side and the short side of the display unit and checking whether the inspection pattern exists are performed at the same time.
9. The method of claim 1, wherein each of the display units comprises a base substrate, a circuit element layer, a display element layer, and a thin-film encapsulation 5layer, which are sequentially laminated.
9. The method of claim 1, wherein the display unit comprises a base substrate, a circuit element layer, a display element layer, and a thin-film encapsulation layer, which are sequentially laminated.
1. A method for manufacturing a display device, the method comprising: providing a work panel comprising a work substrate comprising a plurality of display units each comprising a display area and a pad area, and a work protective film attached onto the work substrate;  10forming a cutting line in the work protective film so as to correspond to a boundary between the display area and the pad area and along a thickness direction of the work protective film; forming an inspection 


12. The method of claim 11, wherein the pad area comprises a plurality of alignment marks, and the inspection pattern overlaps at least one of the plurality of alignment marks.


Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record neither anticipates nor renders obvious at least “a method for manufacturing a display device by forming an inspection pattern by partially removing the work protective film along the thickness direction of the work protective film overlapping the pad area;  15cutting the work panel to separate into the display units; delaminating the work protective film overlapping the pad area in the display units; and checking whether the inspection pattern exists in the pad area of the display 20units” in combination with the remaining elements. 
claim 10, the prior art of record neither anticipates nor renders obvious at least “forming an inspection pattern in the work protective film overlapping the pad area; and cutting the work panel to separate into the display units, wherein the cutting line is formed by completely removing the work protective 20film in a thickness direction of the work protective film and exposing the adhesive member to the outside, and the inspection pattern is formed by partially removing the work protective film in the thickness direction of the work protective film” in combination with the remaining elements.
Xi et al. 2019/0326336, Choi et al. 2013/0249877 and Fujiwara 2017/0338273 are cited here as analogous art. Xi et al. Figs. 1A-4 discloses a method of manufacturing a display device including a protective film 190 attached onto a substrate 100, cutting the display panel to separate into display units Fig. 3. Choi et al. Fig. 5 discloses a method of manufacturing a display device forming a protective pattern 161 in a boundary region 203 and forming a cutting line in the protective film 151. Fujiwara Figs. 7-15 discloses a method of manufacturing a display device forming a protective film 13 on a substrate 14, forming a pattern Z41 on the pad portion 121.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898